MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),                                  Feb 22 2016, 5:49 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT A.H.                              ATTORNEYS FOR APPELLEE
Stuart K. Baggerly                                       Gregory F. Zoeller
Monroe County Public Defender                            Attorney General of Indiana
Bloomington, Indiana                                     Chandra K. Hein
ATTORNEY FOR APPELLANT J.H.                              Deputy Attorney General
                                                         Indianapolis, Indiana
Kara E. Krothe
Monroe County Public Defender
Bloomington, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

A.H. and J.H.,                                           February 22, 2016
Appellants-Defendants,                                   Court of Appeals Case No.
                                                         53A01-1507-JV-994
        v.                                               Appeal from the Monroe Circuit
                                                         Court
State of Indiana,                                        The Honorable Stephen R. Galvin,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         53C07-1412-JD-752
                                                         53C07-1412-JD-753



Mathias, Judge.



Court of Appeals of Indiana | Memorandum Decision No. 53A01-1507-JV-994 | February 22, 2016    Page 1 of 7
[1]   In this consolidated appeal, A.H. and J.H. challenge the order of the Monroe

      Circuit Court adjudicating them to be delinquent children for committing what

      would be Level 3 arson and Level 4 arson if committed by an adult. On appeal,

      A.H. and J.H. claim that the State failed to present evidence sufficient to prove

      that the acts at issue were committed in Monroe County, Indiana.


[2]   We affirm.

                                     Facts and Procedural History

[3]   At the time relevant to this appeal, Maria Cortes lived in a house on West 12th

      Street in Bloomington, Indiana. On December 11, 2014, Ms. Cortes came

      home from a shopping trip and observed a teenage boy and girl walking from

      behind the house at 1019 West 12th Street, which was next door to her house.

      This struck Ms. Cortes as odd, as the 1019 house was vacant at the time. Ms.

      Cortes recognized the boy as A.H. and the girl as J.H., both of whom had been

      friends of the previous tenants at the now-vacant house. About two minutes

      after Ms. Cortes arrived home, a neighbor knocked on her front door and

      informed her that the vacant house next door was on fire. Another neighbor

      telephoned 911.


[4]   In the meantime, A.H. and J.H. had gone to a nearby basketball court, where

      they met an acquaintance, S.B., who asked them if they had set the house on

      fire. According to S.B.:


              [A.H.] wasn’t shy about it. He told me he done it. And then I
              asked him how he done it and why were they in the house and

      Court of Appeals of Indiana | Memorandum Decision No. 53A01-1507-JV-994 | February 22, 2016   Page 2 of 7
              they told me that they were in the house because they were bored
              and they were just hanging out. And then they were bored I
              guess and they tried to light a cup on fire I think and it didn’t
              light and so then they lit a blanket on fire and [J.H.] shoved it in
              the couch cushion and that’s how the fire got started.


      Tr. p. 44.

[5]   The first officer on the scene was Shawn Hines (“Officer Hines”) of the

      Bloomington Police Department, who reported to a possible structure fire on

      West 12th Street. Officer Hines determined that no one was in the structure,

      then began to keep the gathering crowd away from the fire. Officer Hines spoke

      with the man who had called 911. This man told Officer Hines that Ms. Cortes

      had “possibly seen something.” Tr. p. 5. Officer Hines spoke to Ms. Cortes who

      indicated that A.H. was possibly involved with the fire.


[6]   The Bloomington Fire Department responded to the scene. As the firefighters

      battled the blaze, Bloomington Fire Department Fireman Matthew Peterson

      (“Fireman Peterson”) was knocked down the stairs and injured his lower back

      and buttocks, causing him pain. The firefighters were able to put out the fire but

      not before the house sustained severe damage. Bloomington Fire Inspector Joe

      Johnson (“Inspector Johnson”) investigated the fire and determined that it had

      started on a futon located in the upstairs living room. Inspector Johnson ruled

      out accidental causes, such as an electrical fire, and concluded that the fire had

      been set. He based his conclusion on the burn patterns on the ceiling above the

      futon and the lack of other sources of ignition near where the fire started. It was

      later determined that the house, which was valued at $179,000, was a total loss.

      Court of Appeals of Indiana | Memorandum Decision No. 53A01-1507-JV-994 | February 22, 2016   Page 3 of 7
[7]   Bloomington Police Department Detective Steven Reynolds (“Detective

      Reynolds”) investigated the suspected arson and later spoke with the prior

      tenant of the home. Detective Reynolds mentioned that two children were seen

      leaving the area of the home and asked the former tenant if her children had

      any friends about the age of these children. The tenant then mentioned A.H.

      and J.H. by name. Detective Reynolds later interviewed A.H. and J.H., who

      denied involvement with the arson.


[8]   On December 15, 2014, the trial court authorized the filing of a petition alleging

      that A.H. and J.H. were delinquent children for committing what would be

      Level 4 arson if committed by an adult. On April 27, 2015, the State amended

      the petition to include allegations that A.H. and J.H. had committed what

      would be Level 3 felony arson resulting in bodily injury if committed by an

      adult.

[9]   The trial court held a fact-finding hearing on April 29, 2015, at the conclusion

      of which the court took the matter under advisement. On May 6, 2015, the trial

      court entered a true finding adjudicating A.H. and J.H. to be delinquent

      children. At a dispositional hearing held on June 1, 2015, the trial court ordered

      A.H. and J.H. to serve sixth months of formal probation, pay restitution to the

      victims, and complete the Bloomington Fire Department’s Fire Setting

      Program. A.H. and J.H. now appeal.




      Court of Appeals of Indiana | Memorandum Decision No. 53A01-1507-JV-994 | February 22, 2016   Page 4 of 7
                                         Discussion and Decision

[10]   A.H. and J.H. claim that the State failed to sufficiently establish that the acts

       upon which their delinquency finding was based occurred in Monroe County.

       When the State seeks to have a juvenile adjudicated as a delinquent child for

       committing an act which would be a crime if a committed by an adult, the State

       must prove every element of the crime beyond a reasonable doubt. E.D. v. State,

       905 N.E.2d 505, 506 (Ind. Ct. App. 2009). When we review a juvenile

       adjudication, we consider only the evidence and reasonable inferences

       supporting the judgment and will neither reweigh evidence nor judge the

       credibility of the witnesses. Id. If substantial evidence of probative value exists

       from which a reasonable trier of fact could conclude that the juvenile was guilty

       beyond a reasonable doubt, we will affirm the adjudication. Id. at 506-07.


[11]   A.H. and J.H. argue that the State was required to prove “territorial

       jurisdiction” beyond a reasonable doubt. See An-Hung Yao v. State, 975 N.E.2d
1273, 1276-77 (Ind. 2012) (noting that the State of Indiana must prove beyond a

       reasonable doubt that the crime at issue occurred in Indiana). Here, the issue is

       not one of “territorial jurisdiction” because no one contends that the crimes

       occurred outside Indiana. Instead, A.H. and J.H. claim that the State failed to

       prove that the crimes occurred in Monroe County. This may raise a claim of

       failure to prove venue, not territorial jurisdiction.


[12]   In a criminal proceeding, a defendant has a constitutional and statutory right to

       be tried in the county in which an offense allegedly was committed. Baugh v.

       State, 801 N.E.2d 629, 631 (Ind. 2004) (citing Ind. Const. Art. 1, § 13; Ind.
       Court of Appeals of Indiana | Memorandum Decision No. 53A01-1507-JV-994 | February 22, 2016   Page 5 of 7
       Code § 35-32-2-1(a)). A juvenile alleged to be a delinquent child has a similar

       statutory right. See Ind. Code § 31-32-7-1 (If a child is alleged to be a delinquent

       child . . . proceedings under the juvenile law may be commenced in the county:

       (1) where the child resides; (2) where the act occurred; or (3) where the

       condition exists.”). However, venue is not an element of the offense, and the

       State may establish venue by a preponderance of the evidence and need not

       prove it beyond a reasonable doubt. Id. Venue may be established by

       circumstantial evidence. Bryant v. State, 41 N.E.3d 1031, 1037 (Ind. Ct. App.

       2015).

[13]   Here, however, neither A.H. nor J.H. made any objection to the trial court’s

       venue at either the fact-finding hearing or the dispositional hearing. The failure

       to object to venue results in waiver of the alleged error. Smith v. State, 809
N.E.2d 938, 942 (Ind. Ct. App. 2004). Waiver notwithstanding, we conclude

       that the State presented evidence from which the trial court could reasonably

       find, by a preponderance of the evidence, that the acts alleged to be crimes

       occurred in Monroe County. Several witnesses testified that the fire occurred on

       1019 West 12th Street. The first person to respond to the 911 call was an officer

       with the Bloomington Police Department, and the Bloomington Fire

       Department also responded to the call. The fire inspector who investigated the

       fire testified that he was employed by the City of Bloomington. Also, the police

       detective who investigated the arson worked for the Bloomington Police

       Department. From this evidence, the trial court could reasonably conclude that

       the fire took place in Bloomington, Indiana. Both this court and the trial court


       Court of Appeals of Indiana | Memorandum Decision No. 53A01-1507-JV-994 | February 22, 2016   Page 6 of 7
       are allowed to take judicial notice that Bloomington is in Monroe County. See

       Buhmeier v. State, 206 Ind. 645, 647, 190 N.E. 857, 858 (1934) (taking judicial

       notice that City of Evansville is in Vanderburgh County); see also Ind. Evidence

       Rule 201(a) (providing that a trial court may take judicial notice of a fact that

       “is not subject to reasonable dispute because it is generally known within the

       trial court’s territorial jurisdiction[.]”).1


                                                      Conclusion

[14]   Under the facts and circumstances present in this case, the trial court could

       reasonably conclude that the acts alleged occurred in Monroe County. Thus,

       the State properly proved venue, and we affirm the judgment of the trial court.

[15]   Affirmed.


       Kirsch, J., and Brown, J., concur.




       1
        Even if the issue were to be framed as one of territorial jurisdiction as alleged by A.H. and J.H., this same
       evidence is sufficient to establish beyond a reasonable doubt that the acts alleged to be crimes occurred in
       Indiana.

       Court of Appeals of Indiana | Memorandum Decision No. 53A01-1507-JV-994 | February 22, 2016          Page 7 of 7